Citation Nr: 0526549	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  98-17 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
August 1942 and from April 1945 to February 1946.  He was a 
prisoner of war (POW) of the Japanese Government from April 
10, 1942 to August 31, 1942.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, The Republic of the Philippines.

The Board denied the claim in March 2003.  Its decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  The Court vacated the Board's decision in 
December 2003 and remanded the case to the Board.  The Board 
remanded the case to the RO in April 2004.  


FINDINGS OF FACT

1.  Service connection for the cause of the veteran's death 
was denied in a July 1990 rating decision.  The appellant was 
informed of the decision and of her right to appeal.  She did 
not timely perfect an appeal.

2.  Evidence submitted since the July 1990 RO decision is 
cumulative.


CONCLUSIONS OF LAW

1.  The July 1990 rating decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.1103, 20.1104.

2.  New and material evidence has not been received since the 
RO's July 1990 rating decision; thus, the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  To implement the provisions of the law, 
the VA promulgated regulations at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim and redefine the obligations of VA with 
respect to the duty to assist.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to provide.  
In what can be considered a fourth element of the requisite 
notice, VA must "also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim."  38 C.F.R. § 3.159(b)(1); see 38 U.S.C.A. 
§ 5103A(g).  VA has satisfied its duty to notify by means of 
an April 2004 letter from the RO to the claimant.  In this 
case, the claimant was informed of the duty to notify, the 
duty to assist, to obtain records, and opinions.  The 
claimant was specifically advised of the type of evidence 
which would establish the claim and the claimant was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what the claimant could do to help the claim 
and notice of how the claim was still deficient.  The 
claimant was also provided notice that the claimant should 
submit pertinent evidence in the claimant's possession.  The 
claimant was advised of how and where to send this evidence 
and how to ensure that it was associated with her claim.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  The claimant has been 
provided notice of what VA was doing to develop the claim, 
notice of what the claimant could do to help the claim and 
notice of how the claim was still deficient.  

However, only after the April 1998 rating decision was 
promulgated did the AOJ, in April 2004, provide explicit 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Specifically, the claimant was notified that VA has a duty to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The claimant was notified that the 
claimant should give VA enough information about records so 
that VA can request them from the person or agency that has 
them.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement is harmless error.  
While the notice provided to the claimant in April 2004 was 
not given prior to the first AOJ adjudication of the claim, 
the claimant was afforded the opportunity to identify medical 
evidence that VA would attempt to obtain.  In that regard, 
the claimant submitted evidence before and after the April 
2004 letter.  The timing-of-notice error was sufficiently 
remedied by the process carried out during the course of the 
claim so as to provide the claimant with a meaningful 
opportunity to participate effectively in the processing of 
the claim by VA.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The timing-of-notice error was thus nonprejudicial 
in this case because the error did not affect the essential 
fairness of the adjudication.  Id.

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made reasonable efforts 
to develop the record.  Service medical records, post-service 
medical reports, and lay statements have been received.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise the claimant to obtain.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding 
that both the statute, 38 U.S.C. § 5103(a), and the 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  The claimant has had sufficient notice of 
the type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose for the issues being decided.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA has satisfied its duties to notify and to assist the 
claimant in this case.  

Factual background

The veteran's June 1970 death certificate indicates that he 
died from pneumonia whose interval between onset and death 
was 4 days, and that an other significant condition causing 
or contributing to death was anemia.

During the veteran's lifetime, service connection was not in 
effect for any disease or injury.

The evidence which was of record at the time of the July 1990 
decision wherein the RO denied entitlement to service 
connection for the cause of the veteran's death is reported 
in pertinent part below.

A January 1946 X-ray of the veteran's chest was interpreted 
as revealing a radiologically healthy chest.

In a February 1946 Affidavit for Philippine Army Personnel, 
the veteran reported that he was late in returning to full 
military status because he was sick and confined at home.  In 
response to a request that he provide a chronological record 
of wounds and illness incurred from December 8, 1941 to date 
of return to military control, he indicated that he had 
incurred typhoid in January 1942 and that he had no permanent 
disabilities incurred.

On service separation examination in February 1946, in 
response to a request for all significant diseases, wounds, 
and injuries, the veteran reported that there were none.  
Physical examination revealed that his cardiovascular system 
was 'OK'.  He had clear lungs and no ear, nose, and throat 
abnormalities.  His skin was normal.  Blood pressure was 
122/68.  The examiner stated that a chest X-ray revealed a 
radiographically healthy chest.  The blood serology result 
was described as negative.  The examiner opined that wound, 
injury, or disease would not result in disability, and that 
the veteran met physical standards for discharge.  No 
diagnosis of pneumonia or anemia was reported.

In January 1976, Dr. RDA reported that he had treated the 
veteran for pulmonary tuberculosis from January 1959 to June 
1970 and that his case turned resistant due to intermittency 
of treatment.

An April 1976 joint affidavit indicated that the veteran 
experienced bodily harm while he was a POW, and contracted 
some illness or sickness as a result.  The affidavit reports 
that the veteran became very sickly, resulting in his early 
death in June 1970 because he never recovered from the 
illness he contracted in the service.

A June 1976 medical certificate from Dr. DJ indicated that 
the veteran was diagnosed with minimal pulmonary tuberculosis 
and asthmatic bronchitis in March 1950.

A July 1976 joint affidavit noted that the veteran had 
contracted pulmonary tuberculosis while he was in the 
service.

In November 1976, Dr. TRM reported that he had treated the 
veteran for pulmonary tuberculosis from October 1943 to June 
1944.

In March 1989, the appellant stated that Dr. TRM treated the 
veteran in 1943 or 1944 for pulmonary tuberculosis.  She 
stated that when he was released from prison camp, he was 
suffering from malaria, dysentery, beriberi, and pulmonary 
tuberculosis, and that he died in June 1970 from pneumonia.

In July 1990, the RO denied service connection for the cause 
of the veteran's death.  The RO found that the evidence 
showed no disability of service origin which was 
etiologically related to the cause of death, or contributed 
materially or substantially to the veteran death.  The RO 
further found that the evidence did not show that the veteran 
suffered from any disability to a compensable degree which 
may be attributed to his POW experience and which contributed 
materially or substantially to his death.  It found that the 
cause of his death was pneumonia due to anemia.   The 
appellant did not perfect her appeal of the decision, and the 
decision became final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.202, 20.302, 20.1103, 20.1104 (2004).

In February 1997, the appellant applied to reopen her claim 
of entitlement to service connection for the cause of the 
veteran's death.

In May 1997, the appellant stated that she requested a 
hearing to clarify the real cause of her husband's death.  
She stated that entries of pneumonia and anemia shown in the 
death certificate were erroneous as they were only supplied 
by her son in law.  She stated that the veteran died of 
pulmonary tuberculosis and dysentery.  There is a written 
statement dated in October 1976 from Dr. TRM in which he 
indicated that he had treated the veteran for pulmonary 
tuberculosis from October 1943 to June 1944.  There is also a 
joint affidavit dated in May 1997, signed by multiple 
parties, contending that the veteran died in June 1970 as a 
result of pulmonary tuberculosis and dysentery.

In July 1997, the Region I Medical Center indicated that 
records from 1950 regarding treatment of the veteran were not 
available because they had been destroyed by natural 
calamities and termites.

In August 1997, the Chinese General Hospital certified that 
the veteran had died with a diagnosis of pneumonia while 
under the service of Dr. JY.  A September 1997 letter from 
Dr. JY indicates that the veteran had died of pneumonia and 
anemia.

In September 1997, Dr. TRM wrote that no clinical records 
pertaining to his treatment of the veteran were made by him 
during his treatment of the veteran.

A June 1998 joint affidavit states that the affiants were 
members of the same outfit as the veteran and were 
imprisoned.  They suffered from different ailments, like 
beriberi, malaria, tuberculosis, and dysentery.  They felt 
that the veteran's death arose from his illness which he 
contracted as a POW.

In October 1998 the appellant submitted an affidavit 
contending that the veteran had died of tuberculosis which 
was incurred in service.

A March 1999 joint affidavit indicated that the veteran had 
died of an illness incurred in service.

During a March 1999 hearing, the appellant testified that the 
cause of the veteran's death was pulmonary tuberculosis and 
that the death certificate was erroneous.  Transcript, p. 1.

In November 1999, the appellant stated that in the veteran's 
death certificate, it appeared that the cause of the 
veteran's death was pneumonia, but that actually, his cause 
of death was pulmonary tuberculosis, dysentery, and malaria, 
not pneumonia.  

In March 2000, the appellant stated that the veteran was a 
former POW who due to difficulties, hard work, and lack of 
food and shelter, was a victim of pulmonary tuberculosis.  
When he was released from the prison camp, she noticed he was 
sickly and very thin and weak, and she brought him to Dr. M 
where he received treatment for about 3 months.  Because his 
illness was still disturbing him, he continued treatment in 
1950.  Because there was no sign of recovery, she brought him 
to Dr. A.  Since again there was no sign of recovery, and he 
was getting weaker, she brought him to the Chinese General 
Hospital in 1970.  He died there in June 1970.

Affidavits from VB, AT, and MA dated in 2003 state that they 
knew that while the veteran was a POW, he had contracted 
pulmonary tuberculosis.  

In February 2003, the appellant submitted a copy of the 
veteran's death certificate, a copy of the January and 
October 1976 letters from Dr. RA, a copy of the October and 
November 1976 letters from Dr. TRM, and a copy of the June 
1976 letter from Dr. DJ.  

Copies of service records were received in April 2003.

In May 2004, the Region I Medical Center indicated that 
existing patients' medical records restored in their office 
were from 1990 to present.  Previous records were destroyed 
by natural calamities and termites.  Hence, they could not 
furnish the records of the veteran to support the appellant's 
claim.

Pertinent criteria

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a).  In 
order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to the cause of 
death, or that there was a causal relationship between the 
service-connected disability and the veteran's death.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Pulmonary tuberculosis (PTB) may be presumed to have been 
incurred in service if manifest to a degree of 10 percent 
within three years of discharge from a period of service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

Analysis

The appellant seeks to reopen her claim of entitlement to 
service connection for the cause of the veteran's death 
denied by the RO in July 1990.  Service connection will be 
granted for the cause of the veteran's death when a 
service-connected disease or injury was either the principal 
or a contributory cause of death.

Prior decisions which are not timely appealed are final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302, 20.1103.  
However, a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held 
that, when "new and material evidence" is presented or 
secured with respect to a previously and finally disallowed 
claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The Board notes that the legal standard of what constitutes 
"new and material" evidence was amended during the course 
of the claim.  This amendment is inapplicable in the instant 
case as the amendment applies prospectively to claims filed 
on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).)  The 
appellant's application to reopen the claim of service 
connection for the cause of the veteran's death was received 
prior to that date.  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, 
there was no satisfactory evidence that the veteran's death 
was caused or contributed to substantially or materially by a 
service-connected disease or injury.  The July 1990 RO 
decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, the evidence added to the 
claims file is not new and material.

Copies of evidence previously considered are not new.  

The assertions from the appellant and other laypersons, of 
the incurrence of illness in service, and chronicity since 
then until he died, or resulting in his death, are cumulative 
of the April 1976 affidavit to that effect.

Dr. TRM's November 1976 statement is cumulative of his 
October 1976 statement of having treated the veteran for 
pulmonary tuberculosis from October 1943 to June 1944.

The May 1997 joint affidavit, which was signed by multiple 
lay persons and states that the veteran died from pulmonary 
tuberculosis and dysentery, is not material.  The informants 
are not medically competent.  Accordingly, such assertions 
cannot serve as a predicate to reopen under 
38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App.211, 214 
(1993).

The July 1997 statement from the Region I Medical Center, 
that records from 1950 regarding treatment of the veteran are 
unavailable, and the September 1997 letter from Dr. TRM, that 
no clinical records pertaining to his treatment of the 
veteran were made by him during his treatment of the veteran, 
are not relevant.  

The August 1997 Chinese General Hospital certificate that the 
veteran died with a diagnosis of pneumonia, and the September 
1997 letter from Dr. JY, that the veteran died of pneumonia 
and anemia, are cumulative of the death certificate which was 
previously considered.

The June 1998 joint affidavit is cumulative of the April 1976 
affidavit.

The appellant's October 1998 affidavit that the veteran died 
from tuberculosis which was incurred in service, and her 
March 1999 testimony that his death was due to pulmonary 
tuberculosis and that the death certificate was erroneous are 
not material or competent.  Her November 1999 statement that 
the veteran's death was due to pulmonary tuberculosis, 
dysentery, and malaria is not material.  They are lay 
statements on matters which require medical expertise.  The 
statements do not bear substantially on the claim and are not 
so significant that they must be considered in order to 
fairly decide the merits of the claim.  Moray.

The appellant's March 2000 statement, essentially that the 
veteran contracted pulmonary tuberculosis as a POW and that 
it continued and caused his death, is a lay statement on a 
matter which requires medical expertise.  Her opinion is not 
competent or material.

The 2003 affidavits from VB, AT, and MA, that they knew that 
while the veteran was a POW, he contracted pulmonary 
tuberculosis, are lay statements on matters requiring medical 
expertise.  They are not material.

What diseases the veteran had in service are medical issues 
which require medical evidence to establish.  The issue of 
whether the cause of the veteran's death resulted from a 
service-connected disease or injury is an issue of medical 
causation for which competent medical evidence is required.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

At this time, the competent evidence establishes that the 
causes of death were pneumonia and anemia.  Lay assertions 
that the veteran developed pulmonary tuberculosis during 
service and that pulmonary tuberculosis was the actual cause 
of death are unsupported, not competent, and cannot serve as 
a basis to reopen.  The other evidence added to the record is 
either cumulative or not material.  Accordingly, the Board 
concludes that new and material evidence has not been 
received and the claim is not reopened.


ORDER

The application to reopen the claim of service connection for 
the cause of the veteran's death is denied.




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


